       Case 4:18-cv-00089-JAJ-CFB Document 53 Filed 08/14/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF IOWA



       Charles Edward Young



                                   Plaintiff,       JUDGMENT IN A CIVIL CASE
       v
                                                    CASE NUMBER: 4:18-cv-00089-JAJ-CFB
       City of Des Moines, Iowa, Cody
       Grimes, Sean O'Neill, Parker Day,
       Matthew Gallaher

                                 Defendant.

        JURY VERDICT . This action came before the Court for trial by jury. The issues have been
tried and the jury has rendered its verdict.

       DECISION BY COURT. This action came before the Court. The issues have been
considered and a decision has been rendered.


IT IS ORDERED AND ADJUDGED:
Defendants’ Motions for Summary Judgment are GRANTED.




Date: 8/14/2019                                     CLERK, U.S. DISTRICT COURT


                                                    /s/ Sara Jo Corlis
                                                    ______________________________
                                                    By: Deputy Clerk
